Citation Nr: 0108682	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a December 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The appellant is 
claiming entitlement to benefits as a surviving child.  

FINDING OF FACT

The service department has informed VA that the appellant's 
father had no service as a member of the Philippines 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's father did not have recognized active 
military service for purposes of eligibility for VA benefits.  
38 U.S.C.A. §§ 101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations.  Eligibility for VA benefits 
is based on statutory and regulatory provisions which define 
an individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  As a predicate requirement for a grant of VA benefits, 
a claimant must establish that the individual upon whose 
service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Factual Background.  The appellant claims that he should 
receive VA benefits based the service record of his deceased 
father.  In response to the RO's request for verification of 
his father's service, the National Personnel Records Center 
(NPRC) in December 1999 provided the following notation:

Subject has no service as a member of the 
Philippines Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.  


Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he, she, or the party upon whose 
service the claimant predicates the claim had basic 
eligibility for the benefits claimed.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) held in Duro, 2 Vet. App. at 
532, that the service department's findings as to the service 
of an individual is binding on VA for the purposes of 
establishing service in the U.S. Armed Forces, Philippine 
Commonwealth Army, or Philippine guerrillas in the service of 
the U.S. Armed Forces.  The Court has held that a service 
department determination as to an individual's service shall 
be binding on VA, unless a reasonable basis exists for 
questioning it.  See Manibog v. Brown, 8 Vet. App. 465, 468 
(1996).

The appellant has not presented any certification from the 
service department that indicates that his father had 
recognized service.  The documents he has presented are from 
the Philippine government and are not the required 
documentation of service.  

In Soria, 118 F.3d. at 748, the United States Court of 
Appeals for the Federal Circuit noted that where service 
department certification was required, VA has long treated 
the service department's decision on such matters as 
conclusive and binding on VA.  If the United States service 
department refuses to verify the claimed service of the 
appellant's father, the applicant's only recourse lies with 
the relevant service department, not VA.  38 C.F.R. §§ 3.9 
and 3.203.

Inasmuch as VA is bound to accept the findings of the service 
department in this regard, the Board finds that the 
appellant's deceased father had no service in the Armed 
Forces of the United States or as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  See 38 C.F.R. § 3.203; 
see also Duro, 2 Vet. App. at 532.  Thus, he is not 
considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


Additional Matter

In general, VA has a duty to notify a claimant of any 
information necessary to substantiate the claim and to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103 and § 5103A).  VA has notified the appellant of the 
evidence necessary to substantiate his claim and the record 
presents no reasonable possibility that any additional 
assistance would aid in substantiating his claim.  Therefore, 
the Board concludes that there is no further duty to assist 
the appellant in the development of his claim.


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

